Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 06/21/21 has been acknowledged and considered by the Office.
Terminal Disclaimer
The terminal disclaimer filed on 07/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10863814 and US 10548385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
Broadest Reasonable Interpretations
the term lip is interpreted as a projecting edge in accordance with the attached definition obtained on 2/26/22 from Merriam-Webster Online dictionary.  
The limitation “lip structure” is interpreted as: a structure comprising a projecting edge.  



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: “snap-fit mechanism”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, the claim requires “[…] a first part including a carrier […]” and “[…] the carrier is operatively coupled to the first part […]”. It is unclear how a carrier can both comprise and be couple to, the “first part” – as required by the claim. This ambiguity renders the scope of the claim uncertain. 
	As per claims 2-3, the limitation “radial” is a directional term that require a relative basis for definite orientation. There is no such basis established in the claims. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
	As per claim 9, the limitation “[…] slanted orientation or an upright orientation with respect to a horizontal axis [..]” is ambiguous. Specifically, the term “horizontal” is a directional term that require a relative basis for definite orientation. There is no such basis established in the claims and therefore the term is indefinite. Each of the terms “slanted” and “upright” area also indefinite at least because they are defined by an indefinite term: horizontal. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
As per claim 13, the claim term “snap-fit mechanism” has no basis in the specification and the particular scope cannot be determined. 
Claims 2-15 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 5 depends from claim 4 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200397589 to Kim in view of US 4792251 to Ryder. All references in this office action to KR 200397589 are made to the attached machine translation in English “KR200397589Y1_MT”.
As per claim 1, Kim discloses a lipstick arrangement comprising:
a casing (20) comprising: 
5a first part (20) including a carrier (23) at a bottom region, wherein a lipstick bullet (40) is mounted on the carrier and has an elongate shape comprising a sloping top portion (Fig. 1-3); 
a second part (10), wherein the carrier is operatively coupled to the first part and the second part, and wherein the carrier is 10arranged to move in an axial direction relative to the second part in response to the first part being rotated relative to the second part (Fig. 4a-5b); and 
a protruding element (13) attached to the second part (Fig. 1 & 3); and 
a protective covering (50) that is configured to cover the first part of the 15casing when applied to the casing (Fig. 1-2),
 wherein the sloping top portion of the lipstick bullet is configured to face away from the protruding element when the lipstick bullet is unscrewed to a fully deployed position (Fig. 4a-5a);
an internal surface of the protective covering comprises facets configured to abut on the first part of the casing (Fig. 2).
Kim does not disclose a first facet of the plurality of facets being separated from a second facet of the plurality of facets on the internal surface of the protective covering.
Ryder teaches a lipstick arrangement comprising: a casing having a first part (18, 20) and a second part (26); a carrier (14); a protective cover (10) having an internal surface comprising a plurality of facets (78) configured to abut on the first part (Col. 5, Ln. 37-53); a first facet of the plurality of facets is separated from a second facet of the plurality of facets on the internal surface of the protective covering (Fig. 2); the facets retaining the first part (Col. 5, Ln. 37-53). It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the facets of Kim according to the aforementioned teachings of Ryder since it has been generally held that where the structural limitations of a claim have been disclosed, the mere change in shape is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
	As per claim 2, wherein the sloping top portion 20of the lipstick bullet is configured to face in a radial direction that is in a range of 60 degrees to 180 degrees away from a radial direction of the protruding element (Fig. 5a).
As per claim 3, and as the examiner can understand the claim, A lipstick arrangement of claim 1, wherein the sloping top portion of the lipstick bullet is configured to face in a radial direction that is 25mutually opposite to a radial direction of the protruding element (Fig. 5a).
As per claim 8, and in accordance with the broadest reasonable interpretation of “lip structure” set forth herein under the title “claim interpretation”, Kim further discloses the protruding element is a lip structure (Fig. 1-2 & 4b).
As per claim 9, and as the examiner can understand the claim, Kim further discloses the protruding element is configured on the lipstick arrangement in a slanted or an upright orientation (Fig. 1).
As per claim 10, the Kim-Ryder combination does not explicitly disclose the protruding element being configured to function as claimed. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). 
In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Kim-Ryder combination discloses the claimed structure and is capable of being used such that the protruding element positions the lipstick arrangement in a purse in a way that prevents damage to the purse.
As per claim 11, Kim further discloses the lipstick bullet mounted on the carrier is actuated along an elongate axis of the lipstick arrangement, in response to the first part being rotated relative to the second part, for deploying and retracting the lipstick bullet from the casing (Fig. 4a-5a).
As per claim 13, and as the examiner can understand the claim, Kim further discloses the protective covering is arranged to be retained onto the protruding element in a snap-fit mechanism, when the protective covering is applied to cover the first part (Fig. 2).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200397589 to Kim in view of US 4792251 to Ryder in view of D794247 to Xavier et al. All references in this office action to KR 200397589 are made to the attached machine translation in English “KR200397589Y1_MT”.
As per claims 4-5, and as the examiner can understand the claim, Kim discloses the claimed invention except for the particular claimed shape of the lipstick bullet. Kim further discloses a high point facing in a direction in which the protruding element faces (Fig. 5a). Kim does not disclose that high point comprising a “ridge”.
Xavier teaches a lipstick bullet comprising a ridge high point wherein the ridge extends from 10% to 80% of an elongate length of the lipstick bullet. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Kim according to the ridge of Xavier for reasons including merely aesthetic. 
Claims 7, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200397589 to Kim in view of US 4792251 to Ryder in view of Applicant Admitted Prior Art.  All references in this office action to KR 200397589 are made to the attached machine translation in English “KR200397589Y1_MT”.
As per claim 7, and as the examiner can understand the claim, Kim discloses the claimed invention except for the casing comprising a “grip enhancing coating”. Applicant failed to properly traverse the examiner’s assertion of Official Notice in the office action dated 03/15/22 and therefore the following is now considered admitted prior art (see MPEP § 2144.03(C)):
The Office takes Official notice that grip enhancing coatings – e.g. rubber coating, silicone coating – are old and well known in the art for being used to provide grip enhancing surface on handheld devices. Therefore it would have been obvious for one of ordinary skill in the art to provide such coating on the casing of Kim to achieve the same. 
As per claims 12 and 14-15, and as the examiner can understand the claims, Kim discloses the claimed invention except for the particular composition of the bullet. Applicant failed to properly traverse the examiner’s assertion of Official Notice in the office action dated 03/15/22 and therefore the following is now considered admitted prior art (see MPEP § 2144.03(C)):
The office takes Official Notice that lip balm functioning to give a glossy effect and comprising water are old and well known and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide such bullet as the lipstick of Kim.
Response to Arguments
In regards to the claim objection issued in the office action dated 03/15/22. The amendment filed 07/11/22 appropriately it and the objection is withdrawn.
In regards to the claim rejections under 35 USC § 112 issued in the office action dated 03/15/22. The amendment filed 07/11/22 appropriately addresses all except for that maintained in this office action. In regards to the maintained rejections, the remarks filed 07/11/22 have been fully considered but are not found persuasive. Applicant requests withdrawal of the maintained rejections by providing the following arguments:
As per rejection of claim 1, claim 1 is proper because it recites “a first part including a carrier at a bottom region”.
As per the rejections of claims 2 and 3, the rejections are improper because the claimed “radial direction of the sloping top portion” is defined in a relative manner to the claimed “radial direction of the protruding element”.
As per the rejection of claim 9, the amendment filed 07/11/22 provides clarity and preciseness regarding the terms “slanted” and upright”.
In response to argument (A), and as previously set forth, the claim requires “[…] a first part including a carrier […]” and “[…] the carrier is operatively coupled to the first part […]”. It is unclear how a carrier can both comprise and be couple to, the “first part” – as required by the claim. This ambiguity renders the scope of the claim uncertain. 
In response to argument (B), the limitation “radial” is a directional term that require a relative basis for definite orientation. The limitation “radial direction of a protruding element” is ambiguous. The mere relation “of a protruding element” fails to clearly distinguish from any one among the set of infinite directions. 
In response to argument (C), and as previously set forth, the term “horizontal” is a directional term that require a relative basis for definite orientation. There is no such basis established in the claims and therefore the term is indefinite. Each of the terms “slanted” and “upright” area also indefinite at least because they are defined by an indefinite term: horizontal.
In regards to the claim rejections under prior art, the remarks filed 07/11/22 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754       

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        10/20/2022